Citation Nr: 1025725	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-26 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee 
injury.

2.  Entitlement to an initial disability rating in excess of 30 
percent for post traumatic stress disorder (PTSD) from November 17, 
2005, to February 12, 2007.

3.  Entitlement to an initial disability rating in excess of 70 
percent for PTSD from February 13, 2007.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 
1969, from December 1972 to October 1974 and from November 1974 to 
December 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal 
from July 2006 and March 2007 rating decisions of the Waco, Texas 
Department of Veterans' Affairs (VA) Regional Office (RO).

During the pendency of this appeal, a January 2008 rating decision 
assigned a 70 percent rating from February 13, 2007.  As that rating 
is less than the maximum available rating, the issue remains on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The January 2008 rating 
decision also granted entitlement to a total disability rating based 
on individual unemployability (TDIU) effective February 13, 2007.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2010.  A transcript of that 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if further 
action is required.







REMAND

The Board finds that there is a further VA duty to assist the Veteran 
in developing evidence pertinent to his claims for entitlement to 
service connection for residuals of a right knee injury and 
entitlement to increased initial disability ratings for PTSD.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

The record indicates that the Veteran may be receiving social 
security administration (SSA) disability benefits.  Searches for SSA 
benefits were conducted in April 2006, May 2006 and July 2006, with 
no records found.  VA outpatient treatment records from September 
2007 reflect that the Veteran inquired into whether his primary care 
physician received paperwork from the "SS office."  In a September 
2007 response, a VA physician noted that she did not receive any 
paperwork and stated that "usually ss disability-requests medical 
records-[please] contact medical records to confirm this."  These VA 
records did not specify which disabilities, if any, the Veteran had 
been awarded benefits for.  The record does not reflect that efforts 
have been made to ascertain whether the Veteran is currently 
receiving SSA disability, and if so, obtain those corresponding SSA 
records.  Such efforts are required pursuant to 38 C.F.R. § 
3.159(c)(2) (2009).  See also Baker v. West, 11 Vet. App. 163, 169 
(1998) (VA's duty to assist includes obtaining SSA records when the 
veteran reports receiving SSA disability benefits, as such records 
may contain relevant evidence).  Therefore, as these indicated SSA 
records may be relevant to the Veteran's current claims for service 
connection on appeal, a request should be made to the SSA for any 
records pertaining to the Veteran, including any decisions and any 
medical evidence relied upon in making those decisions.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
request whether he is currently in receipt of 
SSA benefits.

2.  If the answer to #1 is affirmative, the 
RO/AMC should contact the SSA and request copies 
of all documents pertaining to the Veteran, 
including any decisions and any medical records 
relied upon in making those decisions.  All 
records obtained pursuant to this request must 
be included in the Veteran's claims file.  If 
the search for such records has negative 
results, documentation to that effect should be 
included in the claims file.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  The claims for 
service connection should be adjudicated.  If 
the benefits sought on appeal remain denied, the 
Veteran and representative, if any, should be 
furnished a supplemental statement of the case 
and given the opportunity to respond thereto.  
The case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2009).

